DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 4/30/21, Applicant, on 8/25/21, amended claims 1, 2, 8, 9, 15, and 16. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The objection to the abstract is withdrawn in light of Applicant’s amendments to the specification and explanations.
Revised 35 USC § 102 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Note on Claim Interpretation
Schildroth discloses a wide variety of factors may limit the crop yield (Paragraph Numbers [0221]-[0226] teach providing the limiting factor, via the system 20 and computing element 32, at the zone level may be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone. Rather than treat an entire field the same way, each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest - projections and/or other data may be used to plan or take appropriate action to improve the agronomics of a land area of interest - user may evaluate  	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2016/0302351 to Schildroth et al. (hereafter referred to as Schildroth).
As per claim 1 Schildroth discloses:
A computer-implemented method comprising: identifying, using a server computer, a set of target agricultural fields with intra-field crop yield variability based upon historical agricultural data comprising historical yield data and historical observed agricultural data for a plurality of fields (Paragraph Number [0004] teaches precision 
receiving, over a digital data communication network at the server computer, a plurality of digital images of the set of target agricultural fields (Paragraph Number [0115] teaches monitor, receive and/or generate agronomic data associated with the many factors that impact or limit a crop's yield and optimize a crop's yield based on the data. Agronomic data - satellite, unmanned aerial vehicles - cameras or other image capturing devices).
determining, using the server computer, vegetative index values for geo-locations within each field of the set of target agricultural fields using subsets of the plurality of digital images, wherein each subset among the subsets of the plurality of digital images corresponds to a specific target field in the set of target agricultural fields (Paragraph Number [0004] teaches intra-field variations in soil and crop conditions; Paragraph Numbers [0154]-[0158] teaches land area of interest 60 includes a plurality of zones 64. The different shading in the zones 64 may represent different characteristics between zones 64; Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
for each target field in the set of target agricultural fields, determining, using the server computer, a plurality of sub-field zones based upon vegetative index values for geo-locations within each target field, wherein each sub-field zone of the plurality of sub-field zones contains similar vegetative index values (Paragraph Number [0004] teaches intra-field variations in soil and crop conditions; Paragraph Numbers [0137]-[0140] and [0154]-[0158] teaches peer users may compare soil, seed and weather information - including those other users who have land areas in relative proximity and therefore may be subject to similar soil, seed and weather conditions; Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
determining, using the server computer, vegetative index productivity scores for each sub-field zone of each target field in the set of target agricultural fields, wherein the vegetative index productivity scores represent a crop productivity specific to a type of seed planted within corresponding sub field zones relative to the target field. (Paragraph Number [0221]-[0226] teaches each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
receiving, over a digital data communication network at the server computer, current seeding rates for each of the sub-field zones of the set of target agricultural fields (Paragraph Numbers [0164]-[0166] teaches system 20 allows customization of a seeding 
determining, using the server computer, adjusted seeding rates for each of the sub field zones of the set of target agricultural fields by adjusting the current seeding rates using the vegetative index productivity scores corresponding to each of the sub field zones (Paragraph Number [0221]-[0226] teaches each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
sending the adjusted seeding rates for each of the sub-field zones of each of the target agricultural fields to a field manager computing device (The abstract teaches agricultural data is transmitted over a network and used to generate an agricultural prescription, which is comprised of at least one agricultural characteristic and at least one agricultural action; Paragraph Numbers [0164]-[0166] teaches system 20 allows customization of a seeding rate or amount of seed planted per a particular size land area - seeding rate may be altered at any level of land area of interest - user may alter the seeding rate within a single field. That is, different portions or zones of the same field 
As per claim 8, Schildroth teaches:
A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to (Paragraph Number [0064] teaches an agricultural system is provided and includes a computing element and an information gathering component.  The computing element includes a processor and a memory.  The computing element is configured to receive data from a source and identify a limiting agronomic characteristic from a plurality of agronomic characteristics that limits a yield of a crop. Paragraph Number [0133] teaches the computing element 32 may include at least one conventional processor 36 and at least one conventional type memory 40.  The memory 40 stores necessary data therein that may be retrieved by the processor 36 in order for the computing element 32 to perform the operations or functionalities of the present disclosure.  The processor 36 may also store data as necessary in the memory 40 for later use.  Functionalities or operations of the computing element 32 and the system 20 will be described in greater detail below).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons found in claim 1.
As per claim 15, Schildroth teaches:
A system comprising: one or more processors; one or more non-transitory computer-readable media storing one or more instructions which, when executed using the one or more processors, cause the one or more processors to (Paragraph Number [0064] teaches an agricultural system is provided and includes a computing element and 
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons found in claim 1.
As per claims 2, 9, and 16, Schildroth discloses each of the limitations of claims 1, 8, and 15 respectively.
	In addition, Schildroth discloses:
wherein identifying the set of target agricultural fields with intra-field crop yield variability comprises:  receiving, over the digital data communication network at the server computer, the historical agricultural data for the plurality of fields (The Abstract and Paragraph Number [0004] teaches Precision farming - management of intra-field variations in soil and crop conditions - tailoring soil and crop management to the conditions at discrete, usually contiguous, locations throughout a field; Paragraph Number [0064] teaches an agricultural system is provided and includes a computing element and an information gathering component.  The computing element includes a 
determining, using the server computer, a set of agricultural data features representing observed field conditions and observed crop yields over a plurality of observation times for the plurality of fields (The Abstract and Paragraph Number [0004] teaches Precision farming - management of intra-field variations in soil and crop conditions - tailoring soil and crop management to the conditions at discrete, usually contiguous, locations throughout a field; Paragraph Number [0115] teaches monitor, receive and/or generate agronomic data associated with the many factors that impact or limit a crop's yield and optimize a crop's yield based on the data; Paragraph Number [0131] teaches processing and analyzing agronomic data or information of all types - weather, soil, water, crop growth stage, infestation data, historical data, future forecast data, or any other type of agronomic data (See also Paragraph Numbers (0221)-(0226))).
generating a field variability model that determines a level of variability for a field using the set of agricultural data features (Paragraph Number [0131] teaches processing and analyzing agronomic data or information of all types - weather, soil, water, crop growth stage, infestation data, historical data, future forecast data, or any 
determining the level of variability for each of the plurality of fields using the field variability model, wherein input for the field variability model is a specific field and corresponding agricultural data for the specific field (The Abstract and Paragraph Number [0004] teaches Precision farming - management of intra-field variations in soil and crop conditions - tailoring soil and crop management to the conditions at discrete, usually contiguous, locations throughout a field; Paragraph Number [0115] teaches monitor, receive and/or generate agronomic data associated with the many factors that impact or limit a crop's yield and optimize a crop's yield based on the data; Paragraph Number [0131] teaches processing and analyzing agronomic data or information of all types - weather, soil, water, crop growth stage, infestation data, historical data, future forecast data, or any other type of agronomic data (See also Paragraph Numbers (0221)-(0226))).
ranking each of the plurality of fields based on the level of variability determined from the field variability model (Paragraph Number [0222] teaches a plurality of projections and/or other data may be provided by the system 20 and computing element 32 for a plurality of zones or a plurality of fields.  The system 20 and computing element 32 may provide such projections and/or other data in a list or multiple visual elements).
identifying a set of target agricultural fields from the plurality of fields that have levels of variability above a field variability threshold (The Abstract and Paragraph 
As per claims 3 and 10, Schildroth discloses each of the limitations of claims 1 and 2 and 8 and 9 respectively.
In addition, Schildroth discloses:
wherein the set of agricultural data features comprises at least one of: an inner quartile range for yield, observed mean monthly temperature, field slope, observed monthly precipitation, observed soil organic matter, observed crop yield, and seeding rate 
As per claims 4, 11, and 17, Schildroth discloses each of the limitations of claims 1, 8, and 15 and 16 respectively.
In addition, Schildroth discloses:
wherein determining the vegetative index productivity scores for each sub-field zone of each target field in the set of target agricultural fields comprises: for each target field, generating an average target field vegetative index value for a target field based upon vegetative index values for geo-locations within the target field (Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
for each sub-field zone of each target field in the set of target agricultural fields: generating an average sub-field zone vegetative index value for the sub-field zone based upon the vegetative index values for geo-locations within the sub-field zone (Paragraph Number [0221]-[0226] teaches wide variety of factors may limit the crop yield - Providing the limiting factor - at the zone level may be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone. Rather than treat an entire field the same way, each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a 
calculating a vegetative index ratio between the average sub-field zone vegetative index value and the average target field vegetative index value by dividing the average sub-field zone vegetative index value by the average target field vegetative index value (Paragraph Number [0221]-[0226] teaches wide variety of factors may limit the crop yield - Providing the limiting factor - at the zone level may be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone. Rather than treat an entire field the same way, each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest. Paragraph Number [0187] teaches hourly soil moisture may take into account moisture capacity of the soil, weighted average field capacity, dryout values of the soil, and other variables and characteristics).
calculating the vegetative index productivity score for the sub-field zone as an inverse of the vegetative index ratio (Paragraph Number [0221]-[0226] teaches wide variety of factors may limit the crop yield - Providing the limiting factor - at the zone level may be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone. Rather than treat an entire field the same way, each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 
As per claims 5, 12, and 18, Schildroth discloses each of the limitations of claims 1, 8, and 15 respectively.
In addition, Schildroth discloses:
wherein determining the adjusted seeding rates for each of the sub-fields of the set of target agricultural fields comprises, for each sub-field zone of each of the target agricultural fields, determining the adjusted seeding rate for the sub-field zone by multiplying the current seeding rate of the sub-field zone by the vegetative productivity score of the sub-field zone (Paragraph Number [0221]-[0226] teaches each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
As per claims 6, 13, and 19, Schildroth discloses each of the limitations of claims 1 and 5, 8 and 12, and 15 respectively.
In addition, Schildroth discloses:
wherein determining the adjusted seeding rates further comprises: identifying a first sub-field zone having the adjusted seeding rate that is below a prescribed seeding rate threshold (Paragraph Number [0221]-[0226] teaches wide variety of factors may 
identifying a subset of digital images and a subset of historical agricultural data corresponding to the first sub-field zone (Paragraph Number [0004] teaches intra-field variations in soil and crop conditions; Paragraph Number [0115] teaches monitor, receive and/or generate agronomic data associated with the many factors that impact or limit a crop's yield and optimize a crop's yield based on the data. Agronomic data - satellite, unmanned aerial vehicles - cameras or other image capturing devices. Paragraph Numbers [0154]-[0158] teaches land area of interest 60 includes a plurality of zones 64. The different shading in the zones 64 may represent different characteristics between zones 64; Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
determining, from the subset of digital images and the subset of historical agricultural data, one or more causal features that account for the first sub-field zone having the adjusted seeding rate below the prescribed seeding rate threshold (Paragraph Number [0221]-[0226] teaches wide variety of factors may limit the crop yield - Providing the limiting factor - at the zone level may be beneficial because it provides the 
applying a second adjustment to the adjusted seeding rate of the first sub-field zone (Paragraph Number [0221]-[0226] teaches each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  Paragraph Number [0264] teaches utilizing a Normalized Difference Vegetation Index (NOVI)).
As per claims 7, 14, and 20, Schildroth discloses each of the limitations of claims 1, 8, and 20 respectively.
In addition, Schildroth discloses:
further comprising modifying an operating parameter defined in one or more scripts used by a planter to plant seed in one or more of the sub-field zones of one or more of the target agricultural fields according to one or more of the adjusted seeding rates (The abstract teaches generate an agricultural prescription, which is comprised of at least one agricultural characteristic and at least one agricultural action; Paragraph 

Response to Arguments
Applicant’s arguments filed 8/25/2021 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 8/25/2021, pgs. 14-15). Examiner respectfully disagrees. In particular Applicant’s remarks appear to be directed at the limitation “wherein the vegetative index productivity scores represent a crop productivity specific to a type of seed planted within corresponding sub field zones relative to the target field,” indicating that the Schildroth reference is deficient. Examiner contends that the Schildroth reference teaches this limitation. The following citations from Schildroth are applicable:
Paragraph Number [0221]-[0226] teaches each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest; Paragraph Number [0236]-[0242] teaches agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312 - water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic;  
These citations from Schildroth teach the use of various agronomic data to optimize sub-zones in a specific area of interest (i.e. target zone). Some of the data includes this like seed variety and seed rate. All of this data is then organized into a specific Vegetation Index so that it can be manipulated in future applications. As such, Examiner asserts that the Schildroth reference teaches “wherein the vegetative index productivity scores represent a crop productivity specific to a type of seed planted within corresponding sub field zones relative to the target field.” Accordingly, Examiner is not persuaded by the distinction Applicant is attempting to make.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 8/25/2021, pgs. 16). Examiner respectfully disagrees. In particular Applicant’s remarks appear to be directed at the limitation “calculating a vegetative index ratio between the average sub-field zone vegetative index value and the average target field vegetative index value by dividing the average sub-field zone vegetative index value by the average target field vegetative index value,” indicating that the Schildroth reference is deficient. Examiner contends that the Schildroth reference teaches this limitation. The following citations from Schildroth are applicable:
Paragraph Number [0221]-[0226] teaches wide variety of factors may limit the crop yield - Providing the limiting factor - at the zone level may be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone. Rather than treat an entire field the same way, each zone within a field may be treated differently (e.g., irrigation, input, nutrients, etc.) to optimize crop yield in each zone, thereby optimizing crop yield over the entire land area of interest. Paragraph Number [0187] teaches hourly soil moisture may take into account moisture capacity of the soil, weighted average field capacity, dryout values of the soil, and other variables and characteristics.
These citations from Schildroth teach the use of various agronomic data to optimize sub-zones in a specific area of interest (i.e. target zone). Some of the data includes this like seed variety and seed rate. All of this data is then organized into a specific Vegetation Index so that it can be manipulated in future applications. That data has various mathematical operations performed on it as indicated in the supporting Paragraph Numbers [0163] (division and averaging), [0172] (division), [0187] (weighted averages), [0202] (weighted averages among other variables), and [0216] (weighted average sums). As such, Examiner asserts that the Schildroth reference teaches “calculating a vegetative index ratio between the average sub-field zone vegetative index value and the average target field vegetative index value by dividing the average sub-field zone vegetative index value by the average target field vegetative index value.” Accordingly, Examiner is not persuaded by the distinction Applicant is attempting to make


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624